Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. Claims 149-162 are pending and being acted upon presently.

Election/Restrictions

2.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 149-158 drawn to an immunoglobulin or fragment thereof having at least a VH3 region which includes a modification that reduces or eliminates binding to Protein A; classified in CPC B01D15/38; C07k16/46

Claims 159-160, drawn to a method for purification of an hetero-dimeric immunoglobulin that includes the VH3 region of Group I above which includes the steps of isolating from a mixture of immunoglobulins a hetero-dimeric immunoglobulin which includes a modified heavy chain in a VH3 region or VH3 region and constant region wherein the modification reduces/eliminates binding to Protein A, applying the mixture to Protein A and eluting the hetero-dimeric immunoglobulin.; classified in CPC C07k 1/16, 1/22.

Claim 161, drawn to a method for differential purification of hetero-dimers of heavy chains of Group I that includes which includes the steps of isolating form a mixture of heavy chains a hetero-dimer that includes a first H chain that includes a modification that reduces/eliminates binding to a first affinity region which is either Protein A or G and second H chain that includes a modification that reduces/eliminates binding to a second affinity reagent which is either Protein G or A, applying the mixture to a first column/affinity reagent, eluting the hetero-dimers of H chains form the first column, applying the eluate to a second column/affinity region, and eluting the hetero-dimers of H chains from the second column.; classified in CPC C07k 1/16, 1/22.

Claim 162, drawn to a method for isolating an immunoglobulin of Group I from a mixture that includes the steps of isolating the immunoglobulin from a mixture of immunoglobulins wherein the immunoglobulin of interest has all of its binding sites eliminated for Protein A/G, applying the mixture to Protein A/G and collecting the unbound immunoglobulin of interest; classified in CPC C07k 1/16, 1/22.



5.  Groups II and III are different methods. The methods differ with respect to the steps performed. For example Group II requires applying a mixture that includes a hetero-dimeric immunoglobulin with a modified H chain in a VH3 region to Protein A followed by elution whereas Group III requires differential purification of hetero-dimers on both a Protein A and Protein G resin. As the methods differ with respect to the method steps; each method is patentably distinct. (MPEP.05(j))

6.  Groups II and IV are different methods. The methods differ with respect to the steps performed. For example Group II requires applying a mixture that includes a hetero-dimeric immunoglobulin with a modified H chain in a VH3 region to Protein A followed by elution whereas Group IV requires isolating an immunoglobulin of interest from a mixture where the immunoglobulin of interest has all of its binding sites for Protein A and/or Protein G eliminated, applying the mixture in a first step to Protein A or Protein G wherein the mixture is applied to Protein G and in the optional step (iv) the mixture is applied to Protein A. As the methods differ with respect to the method steps; each method is patentably distinct. (MPEP.05(j))

7.  Groups III and IV are different methods. The methods differ with respect to the steps performed. For example Group III requires differential purification of hetero-dimers on both a Protein A and Protein G resin whereas Group IV requires isolating an immunoglobulin of interest from a mixture wherein all of the Protein A and/or Protein G binding sites are eliminated is applied in a first step to Protein A or Protein G followed by collecting the unbound immunoglobulin of interest. As the methods differ with respect to the method steps; each method is patentably distinct. (MPEP.05(j))
8. Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given aboveand there would be a serious search and examination burden if restriction were notrequired because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention; 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of an invention to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected invention. 
The election of an invention may be made with or without traverse. To reserve a right topetition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims arereadable on the elected invention. If claims are added after the election, applicant mustindicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct,applicant should submit evidence or identify such evidence now of record showing theinventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the priorart, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of theother invention. 
9. The examiner has required restriction between product and process claims. Whereapplicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims andthe rejoined process claims will be withdrawn, and the rejoined process claims will befully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are notcommensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during 
10. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 23, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644